Miller, J. (dissenting):
I am of the opinion that a minority, stockholder of a corporation may maintain an action to enjoin the transfer of the control of the corporation to ¡a competing corporation in violation of law, and that the plaintiffs have made a sufficient case on that head to justify the Special Term in preserving the status quo until the determination of the action.
I, therefore; vote to affirm the order.
Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars costs.